Citation Nr: 1619449	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  12-29 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right hip degenerative joint disease and bursitis.

2.  Entitlement to a rating in excess of 10 percent for left wrist fracture with degenerative joint disease.

3.  Entitlement to service connection for a low back disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2016 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary for additional development. 

At the February 2016 hearing, the Veteran indicated that his service-connected degenerative joint disease and bursitis of the right hip and the left wrist fracture with degenerative joint disease had worsened since the most recent VA examination was conducted in July 2010.  Accordingly, remand for a new examination is warranted.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), 

The Veteran also testified that he receives treatment at the VA Community Based Outpatient Clinic in Spartanburg, South Carolina as well as another VA outpatient clinic, and at the VA Medical Center (VAMC) in Columbia, South Carolina (William Jennings Bryan Dorn VAMC).  He stated that his most recent VA treatment was in January 2016.  A review of the claims file reflects that VA treatment records dating through October 2012 are of record.  

During his hearing, the Veteran reported being placed on temporary profiles for his back.  As service treatment records are negative for treatment or diagnoses relating to the back, the Board finds that service personnel records may contain relevant information concerning these reported profiles.  Such records should be requested on remand.  

A private treatment record noted the Veteran had applied for benefits from the Social Security Administration.  Such records should be requested on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his claimed disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records dating October 2012 to the present and associate them with the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Request the Veteran's service personnel records through official sources.  If the records are not available, the Veteran should be notified of such.


3.  Request from the Social Security Administration       the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the records are not available, the Veteran should be notified of such.

4.  Schedule the Veteran for VA hip and wrist examination in order to determine the current severity of the Veteran's degenerative joint disease and bursitis of the right hip and the left wrist fracture with degenerative joint disease.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's service-connected right hip disability and left wrist disability should be reported, to include range of motion testing and any functional impairment.

5.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




